DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the amendment filed on 02/10/2022. Applicant has amended claim 1 and added claim 10. Claims 1, 4, and 6-10 are pending and examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.
 
Claim Objections
Claims 1 and  objected to because of the following informalities:
Claim 1, lines 8 and 17: the recitations “leading end part of the fuel nozzle” and “tip of the fuel nozzle” are believed to refer to the same structural feature, and it is recommended to use only one of these recitations to avoid confusion. Note that the recitation “tip of the fuel nozzle” is not recited in the specification.
Claim 10, line 1: “(New) gas turbine combustor” is believed to be in error for --(New) The gas turbine combustor--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “comprising a fuel pressure control valve and a fuel pressure control valve, which are controlled individually” is indefinite because it is not known whether “a fuel pressure control valve and a fuel pressure control valve” is referring to only one fuel pressure control valve or to a first fuel pressure control valve and a second fuel pressure control valve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2010/0089066 A1), in view of York (US 2010/0212322 A1).
Regarding claim 1, Mina teaches (Figures 1A and 8) a gas turbine combustor (Figure 8) comprising:
a combustion chamber (7 – Figure 8) which burns fuel and air;
an air hole plate (18 – Figures 3 and 4A) which is located on an upstream side of the combustion chamber (7) and has air holes (8) which are concentrically arranged plurally in line and plurally in number (as shown by Figures 3 and 8); and
fuel nozzles (4) which are arranged plurally in line and plurally in number (as shown by Figure 8) coaxially with the air holes (8) – (as shown by Figure 1A), wherein
the air hole (8) has an air hole tapered shape (see annotated Figure 1A on page 6) which reduces a hole diameter of the air hole (8),
a hole diameter (“D”) of an outlet part (10 – see also annotated Figure 1A on page 6) of the air hole (8) is not more than a hole diameter of an inlet part (12a – see also annotated Figure 1A on page 6) of the air hole (8), which is reduced with the air hole tapered shape – (as shown in Figure 1A, the diameter “D”  is never greater than the diameter of any portion upstream from “D”),

the air hole taped shape is positioned between the inlet part (12a) of the air hole (8) and a tip of the fuel nozzle (4) – (taught by ¶ [0084], ll. 1-6: “The axial distance L between the exit 8 of the air nozzle 12 and the exit of fuel nozzle 4 is selected to enhance the positive shielding effect mentioned above. In practice, the axial distance L may not be very critical and in some circumstances the exits of the fuel nozzle and the air nozzle 12 might be substantially coplanar.” In the case where the exits of fuel nozzle 4 and air nozzle 12 are coplanar, the air hole tapered shape would be positioned between inlet part 12A and a tip of fuel nozzle 4).

    PNG
    media_image1.png
    680
    605
    media_image1.png
    Greyscale

However, Mina does not teach a fuel nozzle inner wall has a fuel nozzle tapered shape which extends in an outer circumferential direction on a leading end part of the fuel nozzle.
York teaches (Figures 1A-2 and 5) a fuel nozzle (20 – Figures 1A-2) inner wall (24) has a fuel nozzle tapered shape (as shown by Figure 5) which extends in an outer circumferential direction on a leading end part of the fuel nozzle (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mina by changing the shape of the fuel nozzle so that the inner wall has a tapered shape which extends in an outer circumferential direction on a leading end part of 
Regarding claim 6, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Mina further teaches (Figure 1A) a fuel nozzle outer wall (outer surface of 2) having a fuel nozzle tapered shape (5) which directs in an inner circumferential direction on the leading end part of the fuel nozzle (4).
Regarding claim 7, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Mina further teaches the fuel is a fuel which contains hydrogen (¶ [0046], ll. 1-5: “The fuel is selected from the group consisting of liquid and gaseous fuels, such as natural gas (CH4), coke oven gas (COG), medium calorific value (MCV) fuel, integrated gasification combined cycle (IGCC) high hydrogen gasification gas, pure hydrogen…”).
Regarding claim 8, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Mina further teaches (Figure 1A) the fuel nozzles (4) are arranged coaxially with the air holes (8) – (shown by Figure 1A).
Regarding claim 9, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, and Mina further teaches (Figure 3) one central burner (center of any one of groups 16) which has the air hole plate (18) having air holes (8) which are concentrically arranged plurally in line and plurally in number and fuel nozzles (4) which are arranged coaxially with the air holes plurally in line (as shown by Figure 1A) and plurally in number (as shown in Figure 3, air holes 8 are concentrically arranged plurally in number and corresponding fuel nozzles 4 are arranged plurally in number); and
a plurality of outer circumference burners which are concentric around the central burner and have the air hole plates having air holes which are arranged concentrically plurally in line and plurally in number and fuel nozzles which are arranged coaxially with the air holes plurally in line and plurally in .
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mina (US 2010/0089066 A1), in view of York (US 2010/0212322 A1), and in further view of Miura (JP 2011-58775 A). References to Miura will be made to the English translation of Miura filed by Applicant on 01/17/2020.
Regarding claim 4, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, except for the air hole having an inclined channel.
Miura teaches (Figures 2 and 25) a similar gas turbine combustor (1a – Figure 2) comprising an air hole plate (40 – Figure 2) which has air holes (41), wherein the air hole (41) has an inclined channel (shown by section 47 in Figure 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mina, in view of York, by including an inclined channel in the air hole, in order to generate a swirling and circulating flow inside the combustion chamber, thereby allowing the combustion gas in the downstream side of the combustion chamber to return to the base of the flame and to stably hold the flame inside the combustion chamber, as taught by Miura (¶ [0033] and [0034]).
Regarding claim 10, Mina, in view of York, teaches the invention as claimed and as discussed above for claim 1, except for a fuel pressure control valve and a fuel pressure control valve, which are controlled individually.
Miura teaches (Figure 1) a similar gas turbine combustor (1a) comprising a fuel pressure control valve (12a) and a fuel pressure control valve (13a), which are controlled individually.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mina, in view of York, by including a fuel pressure control valve .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741